Title: From John Adams to Thomas Jefferson, 15 August 1823
From: Adams, John
To: Jefferson, Thomas



Quincy Aug. 15th. ’23 1823

Watchman! what of the night!? Is darkness that may be felt to prevail over the whole world? Or can you perceive any rays of a returning dawn? Is the devil to be the “Lords anointed” over the whole globe? Or do you forsee the fulfilment of the prophecies according to Dr. Priestly’s interpretation of them? I know not but I have in some of my familiar and frivolous letters to you told the story four times over—but if I have I never applied it so well as now—. Not long after the denouement of the tragedy of Louis 16th. when I was vice-President, my friend the Dr. came to breakfast with me alone, he was very sociable—very learned and eloquent on the subject of the French revolution, it was opening a new era in the world and presenting a near view of the millenium. I listened I heard with great attention and perfect sang froid.—At last I asked the Dr. do you really believe the French will establish a free democratical government in France? He answered; I do firmly believe it. Will you give me leave to ask you upon what grounds you entertain this opinion? Is it from anything you ever read in history—is there any instance of a Roman Catholic monarchy of five & twenty millions—at once converted into a free and rational people? No. I know of no instance like it. Is there anything in your knowledge of human nature derived from books or experience that any nation ancient or modern consisting of such multitudes of ignorant people ever were or ever can be converted suddenly into materials capable of conducting a free government especially a democratical republic? No, I know of nothing of the kind—. Well then sir what is the ground of your opinion? The answer was, my opinion is founded altogether upon revelation and the prophecies; I take it that the ten horns of the great beast in revelations, mean the ten crowned heads of Europe: and that the execution of the king of France is the falling off of the first of those horns; & the nine monarchies of Europe will fall one after another in the same way.—Such was the enthusiasm of that great man—that reasoning machine. After all however he did recollect himself so far as, to say—There is however a possibility of doubt—for I read yesterday a book put into my hands—by a gentleman—a volume of travels, written by a french gentleman, in 1659, in which he says he had been travelling a whole years in England—into every part of it and conversed freely with all ranks of people, he found the whole nation earnestly engaged in discussing, and contriving a form of government for their future regulation, there was but one point in which they all agreed and in that they were unanimous, that monarchy nobility & prelacy never would exist in England again.—The Dr. then paused—and said—yet in the very next year the whole nation called in the King & ran mad with monarchy nobility & prelacy. I am no king killer merely because they are kings—poor creatures they know no better—they believe sincerely and conscientiously that God made them to rule the world, I would not therefore behead them or send them to St Helena to be treated as Bonaparte was—but I would shut them up like the man in the iron mask—feed them well, give them as much finery as they pleas’d until they could be converted to right reason and common sense. I have nothing to communicate from this part of the country except that you must not be surprised if you hear something wonderful in Boston before long.—With my profound respects for your family and half a centurys affection for yourself I am your humble servant.
John Adams